Citation Nr: 1002674	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  See Percy v. Shinseki, No. 23 Vet. App. 37 (2009) 
(holding that Congress did not intend for an untimely 
substantive appeal to foreclose the Board's exercise of 
jurisdiction over a claim when the Veteran failed to file a 
substantive appeal within 60 days after the issuance of an 
statement of the case because 38 U.S.C.A. § 7105(d)(3) uses 
the word "may" instead of "shall").

While the Veteran also appealed the denial of his claim of 
service connection for PTSD, that issue is no longer in 
appellate status because the RO granted that claim in a 
subsequent February 2009 rating decision.  See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the Veteran's notice of disagreement on such issue).  

Next, the Board notes that the February 2009 supplemental 
statement of the case raised, for the first time, a claim for 
an earlier effective date for the 20 percent rating for the 
Veteran's low back disorder.  The issue of an earlier 
effective date was thereafter discussed by the Veteran's 
representative in the December 2009 Brief.  However, a review 
of the record on appeal does not reveal that this issue was 
ever adjudicated by the RO in a rating decision or that he 
was afforded notice of the applicable laws and regulations.  
See 38 C.F.R. §§ 20.200, 20.302(c) (2009) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case).  
Consequently, this issue is referred to the RO for 
appropriate action.

Lastly, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) held that claims for 
higher evaluations also include a claim for a total rating 
based on individual unemployability (TDIU) when the appellant 
claims he is unable to work due to a service connected 
disability.  In this regard, while the Veteran claimed that 
his service connected low back disorder prevents him from 
working, a review of the record on appeal fails to show that 
the RO has adjudicated a TDIU claim.  Accordingly, this issue 
is also referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show that at any time during the pendency of 
the appeal that the Veteran's low back disorder is manifested 
by incapacitating episodes that required bed rest prescribed 
by a physician and treatment by a physician having a total 
duration of at least four weeks during the past twelve 
months; forward flexion of the thoracolumbar spine limited to 
30 degrees or less even taking into account his complaints of 
pain; favorable ankylosis of the entire thoracolumbar spine; 
or at least mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The Veteran does not meet the criteria for a rating greater 
than 20 percent for his low back disorder at any time during 
the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Code 5243, 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice, including notice in accordance 
with the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in the January 2005, June 2008, and 
May 2009 letters.  While the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claim in the April 2005 rating decision, 
the Board finds that providing the Veteran with adequate 
notice in the above letters followed by a readjudication of 
the claim in the July 2009 supplemental statement of the 
case, "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, the Board finds that even if the above letters did 
not provide the Veteran with adequate notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letters, the April 2005 rating 
decision, the January 2007 statement of the case, and the 
March 2009 and July 2009 supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
the Board finds that there can be no prejudice to the Veteran 
due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, 
as here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available post-service treatment 
records including the Veteran's records from the Omaha VA 
Medical Center (VAMC).  The Veteran was also afforded VA 
examinations in March 2005 and July 2009 which are adequate 
for rating purposes because they include comprehensive 
examinations of the claimant and, as to the July 2009 VA 
examination a review of the record on appeal, that allows the 
Board to rate the severity of his low back disorder under all 
relevant Diagnostic Codes.  See Barr v. Nicholson, 21 Vet App 
303 (2007).  

Lastly, the Board notes VA treatment records found in the 
record placed VA on notice that the Veteran had applied for 
Social Security Administration (SSA) disability apparently 
because of his residuals of his non service connected stroke 
and diabetes mellitus.  However, subsequent VA treatment 
records report that his claim was denied (see VA treatment 
record dated in August 2004) and nothing in the claims file 
contradicts this statement.  Moreover, neither the Veteran 
nor his representative has ever alleged that the Veteran's 
SSA records are relevant to the current appeal.  Therefore, 
the Board finds that the facts of this appeal more closely 
resemble those in Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (holding that VA had no duty to request a 
Veteran's SSA records when there was no specific allegation 
that the evidence, reports, or evaluations in conjunction 
with the SSA decision are relevant to the current claim and 
the SSA decision found in the record also did not identified 
testimony, documents, and/or medical reports relating to the 
Veteran's claim) than they do those in Dixon v. Gober, 14 
Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992), (holding that VA has an obligation to 
obtain the Veteran's SSA record when he has been granted SSA 
disability).  Accordingly, the Board finds that a remand to 
request his SSA records is not required because the record 
indicates that his SSA claim was based on his non service 
connected stroke and diabetes mellitus residuals, the record 
shows that he was not granting SSA disability, and there was 
no specific allegation that the evidence, reports, or 
evaluations in conjunction with the SSA decision are relevant 
to the current claim.  See also see Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his low back disorder is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Most recently, the April 2005 rating decision confirmed and 
continued a 20 percent rating for the Veteran's low back 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(intervertebral disc syndrome). 

In this regard, Diagnostic Code 5243 provides an increased, 
40 percent rating, if the Veteran's adverse symptomatology 
includes incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months and a 60 percent 
rating if his adverse symptomatology includes incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.  Diagnostic Code 5243 
defines an incapacitating episode as one where the Veteran 
has physician prescribed bed rest.  Id.

However, there is no evidence in the record of the Veteran's 
low back disorder requiring physician prescribed bed rest at 
any time during the pendency of the appeal.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Consequently, the Board finds 
that an increased rating is not warranted for his service-
connected low back disorder under Diagnostic Code 5243, 
38 C.F.R. § 4.71a because his adverse symptomatology did not 
include incapacitating episodes.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

As to rating the Veteran's low back disorder under the other 
General Rating Formula for Disease and Injuries of the Spine, 
the Board notes that the claimant will only be entitled to an 
increased, 40 percent rating, for his low back disorder if it 
is manifested by forward flexion of the thoracolumbar spine 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
March 2005 VA examiner opined that lumbar spine forward 
flexion was 78 degrees with pain and after repetitive 
testing.  Thereafter, the July 2009 VA examiner opined that 
forward flexion of the lumbar spine was 90 degrees even 
taking into account his complaints of pain.  These opinions 
are not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Moreover, while VA 
treatment records show the Veteran's periodic complaints and 
treatment for low back pain with reduced motion, they are 
negative for evidence that forward flexion of the 
thoracolumbar spine is 30 degrees or less even taking into 
account the appellant's complaints of pain.  Likewise, the 
record is negative for a diagnosis of ankylosis of the entire 
thoracolumbar spine and in the absence a diagnosis the Board 
may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca and 
38 C.F.R. §§ 4.40, 4.45 the range of motion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
because the record is negative for ankylosis of the 
thoracolumbar spine, the Board finds that a rating in excess 
of 20 percent is not warranted for his service-connected low 
back disorder under the other General Rating Formula for 
Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Hart, supra.

Next, the Board notes that Note 1, to 38 C.F.R. § 4.71a, 
allows the Veteran to receive a separate compensable rating 
for adverse neurological symptomatology associated with his 
service connected low back disorder.  

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  

However, in this appeal, both VA treatment records and VA 
examiners have consistently distinguished between the adverse 
symptomatology caused by the Veteran's non service connected 
stroke and diabetes mellitus and those caused by his service 
connected low back disorder and/or the residuals of a 2008 
fall caused by his non service connected stroke and/or 
diabetes mellitus.  See, for example, VA treatment records 
dated in May 2004, September 2004, December 2004, February 
2005, August 2005 to March 2006, December 2006, October 2007, 
and December 2008; VA examinations dated in March 2005 and 
July 2009.  Therefore, when evaluating whether the Veteran 
meets the criteria for a separate compensable rating for 
sciatic nerve disability caused by his service connected low 
back disorder, the Board will not take into account the 
adverse symptomatology caused by his non service connected 
stroke and/or diabetes mellitus.  Mittleider, supra.

In this regard, the Board notes that VA treatment records 
show that the Veteran's complaints and/or treatment for lower 
extremity pain, weakness, instability, tingling, and loss of 
sensation.  See VA treatment records dated in May 2004, 
September 2004, December 2004, February 2005, August 2005 to 
March 2006, December 2006, October 2007, and, December 2008.  
However, these problems were universally discussed in 
connection with his complaints and treatment for his non 
service connected diabetes mellitus and stroke.  Therefore, 
the Board finds that it may not consider this adverse 
symptomatology when deciding whether it is more likely than 
not that his low back disorder causes at least mild 
incomplete paralysis of the sciatic nerve.  Mittleider, 
supra.

Likewise, the Board notes that starting in late 2008 VA 
treatment records also show the Veteran's increased 
complaints and treatment for pain radiating into his left leg 
diagnosed as L5 radiculopathy.  See VA treatment records 
dated in December 2008 and May 2009.  However, the Board also 
notes that the record shows that this radiculopathy was 
caused by an intervening back injury sustained when the 
instability in his legs caused by his non service connected 
stroke caused him to fall.  Id.  Therefore, given the fact 
that this adverse symptomatology arises from the Veteran's 
non service connected stroke and/or diabetes mellitus, the 
Board finds that it may not be considered when deciding 
whether it is more likely than not that his low back disorder 
causes at least mild incomplete paralysis of the sciatic 
nerve.  Mittleider, supra.

The Veteran underwent a VA examination in March 2005.  At 
that time, it was noted that there was no tenderness or 
muscle spasm in the lumbar spine, straight leg raising was 
negative bilaterally, and reflexes were 2+ and equal.  
Moreover, while the Veteran had decreased sensation to 
vibratory sensation in the feet, it was opined that this 
decreased sensation was secondary to his non service 
connected diabetes mellitus.  Therefore, this symptom may not 
be considered when deciding whether it is more likely than 
not that his low back disorder causes at least mild 
incomplete paralysis of the sciatic nerve.  Mittleider, 
supra.

Thereafter, at the July 2009 VA examination, the Veteran 
denied any problem with radiating low back pain.  However, it 
was also noted that the Veteran's adverse back symptomatology 
had become worse since a 2008 fall and his May 2009 
electromyography (EMG) and nerve conduction study showed 
axonal sensorimotor polyneuropathy and left lumbar 
radiculopathy.  Moreover, on examination, it was opined that 
the Veteran did not have muscle spasms, localized tenderness, 
or guarding severe enough to be responsible for an abnormal 
gait or spinal contour.  It was also noted that the lower 
extremities had normal muscle tone and no muscle atrophy.  
However, his strength was 4/5 in the lower, sensation was 1/2 
in the lower extremities except to position strength in the 
right lower extremity which was 0/2, ankle jerks were absent, 
and knee jerks were hypoactive at 1+.  The examiner 
thereafter opined that his left leg weakness and balance 
problems were "mostly due" to his non service connected 
diabetic neuropathy.  Therefore, these symptoms may also not 
be considered when deciding whether it is more likely than 
not that his low back disorder causes at least mild 
incomplete paralysis of the sciatic nerve.  Mittleider, 
supra.

Given the fact the both VA examiners opined that the minimum 
adverse neurological symptomatology seen on examination were 
mostly due to the Veteran's non service connected diabetes 
mellitus and/or stroke including the fall caused by his 
residual instability, the Board finds that the objectively 
confirmed adverse symptomatology do not rise to "mild 
incomplete paralysis" of the sciatic nerve and the criteria 
for a separate compensable rating for sciatic nerve 
impairment have not been met.  38 C.F.R. §§ 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5243, 8520, 8620, 8720; 
Esteban.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar strain and other symptoms, such as 
those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14 (2009).  

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  Although the Veteran reported that his 
disability is so severely disabling it causes him to be 
unable to obtain and/or maintain employment, the evidence 
does not reflect that his low back disorder, acting alone, 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or requires 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Espiritu, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating must be 
denied.


ORDER

An increased rating for a low back disorder, currently 
evaluated as 20 percent disabling, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


